
	

114 HR 4370 IH: Compact Impact Relief Act of 2016
U.S. House of Representatives
2016-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4370
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2016
			Ms. Bordallo (for herself, Mr. Takai, and Mr. Sablan) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and the Workforce, Financial Services, Foreign Affairs, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To comprehensively address the challenges of providing public services to citizens of the Freely
			 Associated States in the United States, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Compact Impact Relief Act of 2016. 2.FMAP adjustment for affected jurisdictions equivalent to compact migrant expenditures (a)Payment of increased FMAPFor calendar quarters beginning on or after January 1 of the first year beginning after the date of the enactment of this Act, the Secretary of Health and Human Services shall increase the FMAP for each affected jurisdiction (without regard for any limitation otherwise specified in section 1905(b) of such Act (42 U.S.C. 1396d(b))) by the number of percentage points estimated under subsection (d).
 (b)Estimation of amount of compact migrant expendituresFor purposes of subsection (a), not later than 90 days before the beginning of the calendar quarter involved, the chief executive official of the affected jurisdiction shall submit to the Secretary of the Interior an estimation of the amount of compact migrant expenditures that will be made by such jurisdiction for such quarter.
 (c)Review by Secretary of the InteriorNot later than 60 days before the beginning of the calendar quarter involved, the Secretary of the Interior shall review the estimation submitted by the chief executive official under subsection (b), make any appropriate adjustments, and submit to the Secretary of Health and Human Services a final estimated amount of compact migrant expenditures for such quarter.
			(d)Estimation and notification by Secretary of HHS
 (1)In generalThe Secretary of Health and Human Services shall estimate the number of percentage points that the FMAP for each affected jurisdiction would need to be increased for a calendar quarter to result in an increase in the amount of total Federal payments to the affected jurisdiction under title XIX of the Social Security Act for such quarter that is equivalent to the final estimated amount of compact migrant expenditures submitted under subsection (c) for such quarter.
 (2)Continued application of limitationIn no case may the increase in the FMAP estimated by the Secretary of Health and Human Services under paragraph (1) result in the payments to an affected jurisdiction under title XIX of the Social Security Act that exceed the limitations under subsections (f) and (g) of section 1108 of such Act (42 U.S.C. 1308).
 (3)NotificationNot later than 30 days before the beginning of the calendar quarter involved, the Secretary of Health and Human Services shall notify each such chief executive official of the increase in the FMAP estimated by the Secretary under this subsection for the affected jurisdiction involved.
				(e)Reconciling and payment adjustments
 (1)Report by affected jurisdictionsFor each calendar quarter in which an increase in the FMAP is made for an affected jurisdiction under subsection (d), the chief executive official for the jurisdiction shall submit to the Secretary of the Interior an accounting of the total amount of compact migrant expenditures made by such jurisdiction for such quarter. Such accounting shall be submitted in such form and manner as the Secretary, in consultation with the Secretary of Health and Human Services, shall specify.
 (2)Review by the InteriorThe Secretary of the Interior shall review each accounting submitted under paragraph (1) for accuracy, make any appropriate adjustments, and submit a final accounting of the amount of compact migrant expenditures for such quarter for each affected jurisdiction involved to the Secretary of Health and Human Services.
 (3)Adjustment by HHSThe Secretary of Health and Human Services shall— (A)review whether the increase in the FMAP for each affected jurisdiction under subsection (a) for a calendar quarter involved resulted in an increase in Federal payments to the affected jurisdiction under title XIX of the Social Security Act for such quarter in an amount that is equivalent to the final accounting of the amount of compact migrant expenditures submitted under paragraph (2) for such jurisdiction; and
 (B)subject to the limitations under subsection (f) and (g) of section 1108 of such Act (42 U.S.C. 1308), shall make appropriate adjustments to the FMAP for the affected jurisdiction for future quarters to account for any overpayment or underpayment occurring as a result of the increase in such FMAP under this section for the quarter involved for that jurisdiction.
 (f)Limitation of FMAP to 100 percentIn no case shall an increase in the FMAP applicable to an affected jurisdiction under this section result in an FMAP for that jurisdiction that exceeds 100 percent.
 (g)Rule of constructionThis section shall not be construed as treating compact migrant expenditures as medical assistance under title XIX of the Social Security Act.
 (h)DefinitionsIn this section: (1)Affected jurisdictionThe term affected jurisdiction has the meaning given such term in section 104(e)(2) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921c(e)(2)).
				(2)Compact migrant expenditures
 (A)The term compact migrant expenditures means, for a calendar quarter with respect to an affected jurisdiction, the amount of non-Federal funds expended by such jurisdiction for items and services described in section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) for qualified nonimmigrants (as defined in section 104(e)(2) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921c(e)(2))) and related administrative costs.
 (B)Such term includes payments made by an affected jurisdiction to health care providers for health care items and services provided to qualified nonimmigrants described in subparagraph (A), if such payment is not made under a State plan under title XIX of the Social Security Act, and such payment is not made from any other source of Federal funds.
 (3)FMAPThe term FMAP means the Federal medical assistance percentage, as defined in section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)), as determined without regard to this section.
 (i)Conforming amendmentSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by inserting subject to section 2 of the Compact Impact Relief Act of 2016, after  83 per centum, (2). 3.Payments relating to elementary and secondary education of citizens of Freely Associated States (a)PurposeSection 8001 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7701) is amended—
 (1)in paragraph (4), by striking or; (2)in paragraph (5), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (6)educate alien children admitted to the United States as citizens of one of the Freely Associated States..
 (b)Payments for eligible federally connected childrenSection 8003(a) of such Act (20 U.S.C. 7703(a)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (F), by striking or at the end; (B)in subparagraph (G), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following:  (H)resided in the United States pursuant to an admission into the United States as a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau.; and
 (2)in paragraph (2), by adding at the end the following:  (G)Multiply the number of children described in paragraph (1)(H) by a factor of 1.25..
 (c)Authorization of additional funds for eligible federally connected childrenSection 8014 of such Act (20 U.S.C. 7714) is amended by adding at the end the following:  (h)Additional funding for eligible federally connected childrenFor the purpose of making additional payments for federally connected children described in section 8003(a)(1) under this title, there are authorized to be appropriated $10,000,000 for fiscal year 2017 and for each succeeding fiscal year..
 4.Preference for United States citizens or nationals for certain housing financial assistanceSection 214(a)(7) of the Housing and Community Development Act of 1980 (42 U.S.C. 1436a(a)(7)) is amended by striking within Guam and all that follows through the period at the end and inserting within Guam and the Commonwealth of the Northern Mariana Islands, any citizen or national of the United States shall be entitled to a preference or priority in receiving financial assistance before any such alien who is otherwise eligible for assistance..
		5.Independent assessment of strategic importance of relationship between the United States and the
			 Marshall Islands, the Federated States of Micronesia, and Palau
 (a)In generalThe Secretary of State shall seek to enter into an agreement with an eligible organization to conduct an independent assessment of the strategic importance of the relationship between the United States and the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.
 (b)Matters To be includedThe assessment required under subsection (a) shall include— (1)an assessment of the relationships between the United States and the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau as a component of the Asia-Pacific re-balance and for the security and stability of the Asia-Pacific region;
 (2)an assessment of the capabilities, expertise, and shortfalls of United States Government agencies in effectively administering the Compact of Free Association between the United States and the Republic of the Marshall Islands, the Compact of Free Association between the United States and the Federated States of Micronesia, and United States financial support provided to the Republic of Palau, including recommendations on improvements to such capabilities, as required, and changes to processes or organizations that may be necessary;
 (3)recommendations regarding renewal and future administration of such Compacts and financial support; and
 (4)any other matters the eligible organization that enters into an agreement under this section determines to be appropriate.
				(c)Report required
 (1)In generalNot later than one year after the date of the enactment of this Act, the eligible organization that enters into an agreement under this section shall submit to the Secretary of State a report that shall include—
 (A)the assessment required under subsection (a); (B)the matters to be included required under subsection (b); and
 (C)any other matters the Secretary determines to be appropriate. (2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex if necessary.
 (d)Obtaining official dataThe eligible organization that enters into an agreement under this section may secure directly from any department or agency of the United States information necessary to enable it to carry out this section. Upon request of such eligible organization, the head of that department or agency shall furnish that information to the eligible organization.
			
